Citation Nr: 0943040	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-06 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
right ankle, evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from November 1953 to 
May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected osteoarthritis of the right 
ankle is manifested by ankylosis of the joint with inversion 
and eversion deformity.


CONCLUSION OF LAW

The criteria for an increased rating for osteoarthritis of 
the right ankle have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5270, 5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2005, before the AOJ's initial adjudication of the claim, and 
again in October 2007.

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  While the initial notification did not 
include the criteria for assigning disability ratings or for 
award of an effective date, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Vazquez-Flores, supra, at 47, the 
Veteran was apprised of these criteria in correspondence 
dated in March 2006.  

While the notifications did not specifically include notice 
to the Veteran that, to substantiate an increased rating 
claim, he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating the effect that worsening of his 
condition has on his daily life, the Board notes that the 
Veteran was apprised of this in correspondence dated in July 
2008.  Although the complete notice was not provided until 
after the RO initially adjudicated the Veteran's increased 
rating claim, the claim was properly re-adjudicated in August 
2008, which followed the adequate notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  The RO also a 
provided statement of the case (SOC) and two supplemental 
statements of the case (SSOC) reporting the results of its 
reviews of the issue on appeal and the text of the relevant 
portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records, and secured an examination in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

A VA opinion with respect to the rating question issue on 
appeal was obtained in May 2005.  38 U.S.C.A. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examination obtained in this case is adequate for rating 
purposes, as it is predicated on a full reading of the 
Veteran's medical records.  It considers all of the pertinent 
evidence of record, to include the Veteran's post-service 
treatment records and the statements of the appellant, and 
provides the medical information necessary to apply the 
appropriate rating criteria.  Additionally, the Veteran was 
afforded VA examinations for a claim not on appeal here, 
which included information pertinent to apply the appropriate 
rating criteria with regards to his right ankle.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the rating question issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

The Veteran was afforded a VA examination in May 2005.  Range 
of motion testing revealed dorsiflexion of 20 degrees, with 
pain at 20 degrees; and plantar flexion of 35 degrees, with 
pain at 45 degrees.  Joint function was additionally limited 
after repetitive use by pain, fatigue, weakness, lack of 
endurance, and incoordination; pain had the major functional 
impact.  There was no effect on the Veteran's occupation as 
he was retired.  The effect on his daily activity was that he 
was prevented from walking over 15 minutes at a time and 
could not climb stairs normally.

A VA examination in April 2007 revealed that the Veteran had 
ankylosis of the right ankle joint in dorsiflexion at zero 
degrees and plantar flexion at zero degrees.  Range of motion 
testing was not performed due to the joint being ankylosed.  
Examination showed dorsiflexion deformity, plantar flexion 
deformity, inversion deformity, and eversion deformity.  The 
ankle also showed signs of edema, weakness, and abnormal 
movement.

A VA examination in November 2008 showed guarding of 
movement.  There was no edema, effusion, weakness, 
tenderness, redness, heat, or subluxation.  Ankylosis was 
present in dorsiflexion at two degrees and plantar flexion at 
zero degrees.  Range of motion testing was not performed due 
to the joint being ankylosed.

Treatment records from the Veteran's private physician, J.T., 
M.D. reveal the Veteran's complaints of pain and discomfort.  

Disability ratings are determined by the application of a 
schedule of ratings, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted in the background discussion above, the effects of pain 
on use, functional loss, and incoordination were taken into 
account in assessing the range of motion of the Veteran's 
service-connected joint disability.  

The Veteran has been diagnosed with arthritis.  Degenerative 
arthritis is addressed by Diagnostic Code 5003.  Diagnostic 
Code 5003 calls for rating degenerative arthritis on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.

In accordance with the foregoing, the Veteran's arthritis of 
the right ankle has caused limitation of motion, which is 
evaluated utilizing Diagnostic Code 5271, limited motion of 
the ankle.  Additionally, the Veteran has been diagnosed with 
ankylosis of the ankle, which is evaluated utilizing 
Diagnostic Code 5270.

Here, the Veteran's right ankle disability has been evaluated 
as 40 percent disabling under Diagnostic Code 5270, which is 
the highest rating available under any of the diagnostic 
codes available for rating the ankle.  
Since the Veteran is receiving the highest rating available, 
the Board has considered whether an extraschedular evaluation 
is warranted.  The Board notes that the Veteran is in receipt 
of a total disability rating based on individual 
unemployability (TDIU) that was assigned in a January 2008 
rating decision, effective from June 1, 2007.  This rating 
was assigned based on the Veteran's bilateral ankle 
disabilities and the fact that he had been retired since 1992 
due to his disabilities.  Therefore, at least from June 1, 
2007, the Veteran is already-compensated for marked 
interference with employment, and no other exceptional 
factors, such as frequent periods of hospitalization, have 
been shown.  See 38 C.F.R. § 3.321 (2009).  

Prior to the Veteran's receipt of TDIU, the evidence does not 
show that an extraschedular rating was warranted based on his 
right ankle disability.  The Board acknowledges that the 
Veteran has been retired since 1992.  However, the evidence 
does not show that the Veteran's right ankle disability alone 
resulted in marked interference with employment.  Rather, the 
evidence shows that the Veteran is also service-connected for 
a left ankle disability as well, and that it was due to both 
ankle disabilities that the Veteran retired.  Although the 
Veteran's right ankle disability did affect his employment, 
the evidence does not show that that disability alone 
resulted in marked interference with employment.  
Additionally, the evidence does not show other exceptional 
factors such as frequent periods of hospitalization.  It is 
undisputed that the Veteran's right ankle disability has an 
adverse effect on employability, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2009).  
In this case, the very problems reported by the Veteran are 
specifically contemplated by the rating criteria, including 
his problems with pain and the effect on his daily life.  
38 C.F.R. §§ 4.10, 4.40.  

Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to an increased rating for osteoarthritis of the 
right ankle is denied.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


